Citation Nr: 9910555	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-32 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $4,155.00, plus accrued interest.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision by the 
Committee on Waivers and Compromises (COWC) at the Department 
of Veterans Affairs (VA) Debt Management Center in St. Paul, 
Minnesota, which denied the veteran's request for a waiver of 
an overpayment as the veteran's request for waiver was not 
timely. 

The Board notes that the veteran, in an attachment to his 
July 1996 statement, may have raised the issue of entitlement 
to service connection for colon cancer secondary to exposure 
to Agent Orange.  There is no notice of disagreement.  It 
does not appear that the RO has had an opportunity to act 
upon this issue.  There are procedural steps, as set forth in 
38 U.S.C.A. § 7105 (West 1991), that must be performed by the 
RO and the veteran before a claimant may secure "appellate 
review" by the BVA.  Bernard v. Brown, 4 Vet. App. 384 
(1994); Hazan v. Gober, 10 Vet. App. 511(1997).  All steps 
required for jurisdiction have not been satisfied. Therefore, 
the issue is referred to the RO for appropriate action.  
Black v. Brown, 10 Vet. App. 279 (1997). 


FINDINGS OF FACT

1.  On September 13, 1993, the veteran was informed in 
writing of an overpayment of VA improved pension benefits in 
the amount of $4,155.00 and his waiver rights.  

2.  A request for waiver of recovery of the overpayment of VA 
improved pension benefits in the amount of $4,155.00 was 
received by the COWC on January 3, 1996.  



CONCLUSION OF LAW

A timely request for waiver of recovery of the overpayment of 
VA improved 
pension benefits in the amount of $4,155.00 was not received.  
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 1.963 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

The record shows that in June 1992, the veteran was award 
nonservice-connected pension benefits, effective from April 
1992.  However, information provided to the VA at a later 
date revealed that the veteran's income exceeded the maximum 
amount allowed.  In August 27, 1993, the Nashville, 
Tennessee, Regional Office (RO) notified the veteran of the 
termination of payment of the veteran's VA improved pension 
benefits retroactively from January 1, 1993 due to the 
veteran's receipt of Social Security Administration (SSA) 
benefits.  At this time, the veteran was informed that this 
adjustment resulted in an overpayment of benefits and he 
would be "notified shortly of the exact amount of the 
overpayment."   
On September 13, 1993, the VA Debt Management Center in St. 
Paul, Minnesota, informed the veteran in writing of an 
overpayment of VA improved pension benefits in the amount of 
$4,155.00 and of his waiver rights.  In a statement signed by 
the veteran on December 27, 1995 and received at the Debt 
Management Center on January 3, 1996, the veteran requested 
waiver of the overpayment.

In his July 1996 substantive appeal, the veteran asserted 
that he contacted a "Mr. Ashenbramer" in the local VA 
office following his receipt of notice of the indebtedness, 
and this person told him not to worry about the overpayment 
and that he would not have to worry about the repaying the 
money.  At his September 1996 hearing at the RO, the veteran 
reported that he received the notification of indebtedness 
letter, but was not aware of the 180-day limit, and that he 
thought he requested waiver of overpayment after the 180-day 
limit. 

The veteran appears to assert that he was told he did not owe 
the debt.  The assertion is not supported.  Regardless, when 
the veteran was informed of the debt, he was instructed that 
a request for waiver must be made in writing.  His reported 
telephone calls do not constitute writing.

The veteran was informed in writing of the overpayment of VA 
improved pension benefits in the amount of $4,155.00 and his 
waiver rights on September 13, 1993.  A request for waiver of 
recovery of the overpayment was received by the RO on January 
3, 1996, more than 180 days after the date of a notice of 
indebtedness.  The veteran has not alleged that there was a 
delay in his receipt of the notification of indebtedness 
beyond the time customarily required for mailing.  
Additionally, the Board notes that there is no evidence of 
record that could be reasonable construed as a timely filed 
waiver request.  Thus, the veteran does not meet the basic 
eligibility requirements for waiver of recovery of an 
indebtedness under 338 U.S.C.A. § 5302(a) (West 1991 & Supp. 
1998) and 38 C.F.R. § 1.963 (1998).  He is not eligible as a 
matter of law.  In reviewing a comparable factual scenario, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that where the law and not the evidence is 
dispositive of an appellant's claim, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the veteran's application is 
denied.  


ORDER

As the veteran did not timely apply for waiver of recovery of 
overpayment of pension benefits, her appeal is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

